Allowable Subject Matter
	Claims 21-41 are allowed.

Closest references found:
("20110070825"|"20150091500"|"9991922")
	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
supportive magnetic engagement between multiple devices, the system comprising: a first electronic device comprising a first interconnect portion; a second electronic device comprising a second interconnect portion, wherein the first electronic device and the second electronic device are in operable wireless communication therebetween; and wherein the first interconnect portion and the second interconnect portion each comprise a magnetically interactive portion, wherein at least one of the magnetically interactive portions comprise at least one magnet, wherein a magnetic field of the at least one magnet provides repeatable, centered engagement between the first interconnect portion with the second interconnect portion, and wherein magnetic interaction between respective ones of the magnetically interactive portions is operable to selectively establish removable supportive contact between the first electronic device and the second electronic device

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/ANKUR JAIN/           Primary Examiner, Art Unit 2649